Citation Nr: 1513765	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  13-06 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial compensable rating for hypertension.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

3.  Entitlement to service connection for obstructive sleep apnea.

4.  Entitlement to service connection for vertigo.

5.  Entitlement to service connection for a heart disability.


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1986 to January 1987, October 1990 to March 1991, June 2002 to October 2002, and from January 2003 to August 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran's claim is now under the jurisdiction of the RO in Providence, Rhode Island.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for obstructive sleep apnea, vertigo and a heart condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's hypertension required continuous medication for control but was manifested predominantly by diastolic pressure readings under 100 and systolic pressure readings under 160.

2.  The evidence of record weighs against a finding that the Veteran currently is diagnosed with COPD.



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.104, Diagnostic Code (DC) 7101 (2014).

2.  The criteria for service connection for COPD have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006); Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  With respect to the Veteran's service connection claim for COPD, the duty to notify was satisfied in a March 2012 letter to the Veteran. 

As to the appeal for a higher initial rating for hypertension, once service connection is granted and an initial disability rating and effective date have been assigned, the claim is substantiated.  Hence, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify with respect to the Veteran's hypertension claim is required. 

The duty to assist also has been satisfied.  The Veteran's service treatment records, post-service medical records, and lay statements from the Veteran and his representative are in the claims file and were reviewed in connection with his claim.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his service connection claim.

In April 2012, the Veteran was afforded a VA examination for his hypertension which is adequate for adjudication.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all relevant facts have been developed properly and sufficiently in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

Higher Initial Rating for Hypertension

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's hypertension is rated under 38 C.F.R. § 4.104, DC 7101.  Under that code, a 10 percent rating will be assigned with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating will be assigned with diastolic pressure which is predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating will be assigned with diastolic pressure predominantly 120 or more.  A 60 percent rating will be assigned with diastolic pressure predominantly 130 or more.

The Board finds that the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for hypertension.  The record contains nine systolic readings of 160 mmHg or more and two diastolic readings of 100 mmHg or more from 2004 to the present, out of a total of at least 35 recorded blood pressure readings; for this reason, those levels are not predominant.  There are no other Diagnostic Codes that might apply to the Veteran's hypertension.  At his April 2012 VA examination, the examiner diagnosed the Veteran with hypertension, and he noted that the Veteran's treatment plan included taking continuous medication for hypertension or isolated systolic hypertension.  The examiner stated that the Veteran did not have a history of a diastolic blood pressure elevation to predominantly 100 or more.  Overall, the evidence does not indicate diastolic blood pressure of predominantly 100 or more, or systolic pressure predominantly 160 or more.  As such, a higher rating for the Veteran's hypertension is not warranted under the provisions of 38 C.F.R. § 4.104, DC 7101.

Furthermore, the Board finds that the record does not reflect that the Veteran's service-connected hypertension was so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun, 22 Vet. App. at 115.  In this case, the Board finds that the rating criteria found in 38 C.F.R. § 4.104, DC 7101 reasonably describe the Veteran's disability level and symptomatology.  Consequently, his disability level is contemplated by the rating schedule, and the assigned schedular evaluation is therefore adequate.  For these reasons, no extraschedular referral is required. 38 C.F.R. § 3.321(b)(1).

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for COPD

The Veteran maintains in his February 2012 claim for benefits that upon his return from active duty service in Iraq in 2003, he had more difficulty with symptoms of obstructive sleep apnea, disturbed sleep, interrupted sleep, loud snoring, daytime fatigue and drowsiness.  He stated he also felt dizziness and anxious.  The Veteran also claims he saw a specialist who told him his "COPD with obstructive sleep apnea was much worse."  

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

A review of the Veteran's service treatment records reveal no complaints, treatment or diagnoses related to COPD.  A May 2003 post-deployment health assessment (DD Form 2796) notes that the Veteran spent the period from January 2003 to June 2003 in Southwest Asia in support of Operation Iraqi Freedom.  According to the health assessment, the Veteran denied symptoms of chronic cough, fever, weakness, headaches, numbness or tingling in the hands or feet, chest pain or pressure, dizziness, fainting, light headedness, or feeling tired after sleeping.  The Veteran described his general health as very good and denied having any medical or dental problems that developed during his deployment.  

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for chronic obstructive pulmonary disease (COPD).  A review of the Veteran's post-service medical records shows that he is currently diagnosed with obstructive sleep apnea.  The medical evidence of record does not indicate that the Veteran currently is diagnosed with COPD.  In fact, outside of the Veteran's diagnosed obstructive sleep apnea, his private treatment records reveal consistently normal findings for respiratory effort, chest percussions, palpitation and auscultation.  The Board recognizes that the Veteran is competent to report symptoms such as disturbed sleep, loud snoring, daytime fatigue and drowsiness which are capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board also recognizes that the presence of a mere symptom alone, absent evidence of a diagnosed medical pathology or other identifiable underlying malady or condition that causes the symptom, does not qualify as disability for which service connection is available.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).   The Board has not found any evidence which indicates that he has ever been diagnosed with COPD.  Based on a careful review of the evidence, the Board finds that service connection is not warranted as the evidence in the record weighs against a finding that the Veteran has any abnormal clinical findings related to his respiratory system besides his diagnosed obstructive sleep apnea, which will be addressed in the remand below.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364-65; Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to an initial compensable rating for hypertension is denied.

Entitlement to service connection for COPD is denied.


REMAND

The Veteran contends that he incurred obstructive sleep apnea, vertigo, and a heart disability during active service.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

The Veteran maintains that he had an increase in symptoms of his obstructive sleep apnea following his last active duty period in 2003 and this represents in-service aggravation (a permanent worsening of his pre-existing condition beyond the natural progress of the disease process) of his pre-service obstructive sleep apnea.  A June 2009 letter from the Veteran's private doctor states that the Veteran was diagnosed with obstructive obstructive sleep apnea in 1996.  The doctor stated that, while the Veteran's obstructive sleep apnea was mild by the sleep study, the Veteran had gained about 70 pounds and his obstructive sleep apnea is "likely to be much worse now."  The Board notes that VA's duty to assist includes scheduling an examination where necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Having reviewed the record evidence, the Board finds that a VA examination addressing the etiology of the Veteran's obstructive sleep apnea is necessary.

The Veteran also maintained in his February 2012 claim for benefits that he has experienced symptoms of dizziness since returning from active duty in Iraq.  A September 2009 private treatment record notes a diagnosis of benign paroxysmal positional vertigo.  The private doctor did not provide an opinion on the etiology of the condition.  Thus, the Board finds that, on remand, the Veteran should be scheduled for a VA examination to determine whether his diagnosed vertigo is related to active duty service.  Id.

The Veteran also maintains that he suffers from a heart disability (a defective heart valve) that is due to his active duty service in Iraq.  The medical evidence includes a number of ECG reports which indicate abnormal findings.  A February 2012 EKG, for instance, notes a "borderline ECG" and incomplete right bundle branch block.  An August 2009 ECG notes that the Veteran had normal sinus rhythm, and the report showed "diffuse nonspecific T abnormalities."  A September 1993 ECG report notes abnormal findings with a "possible right ventricular hypertrophy."  Thus, the Board finds that, on remand, the Veteran should be provided an examination to determine the etiology of any diagnosed heart disability.  Id.

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all VA and non-VA clinicians who have treated him for obstructive sleep apnea, vertigo, and/or a heart disability since his service separation.  Advise the Veteran not to resubmit any records previously submitted to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his obstructive sleep apnea.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether there is clear and unmistakable evidence that the Veteran's pre-existing obstructive obstructive sleep apnea was not aggravated beyond the natural progress of the disorder by his active service from June 2002 to October 2002 or from January 2003 to August 2003.  In other words, please determine whether there is clear and unmistakable evidence that there was no increase in obstructive sleep apnea during service or there is clear and unmistakable evidence that any increase in disability was due to the natural progress of the pre-existing obstructive sleep apnea.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

3.  Schedule the Veteran for appropriate examination to determine the etiology of his vertigo.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's benign paroxysmal positional vertigo was manifest in service or otherwise is related causally to active service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

4.  Schedule the Veteran for appropriate VA examination to address the current nature and etiology of a heart disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any heart disability/ies currently experienced by the Veteran, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent probability or greater) that a heart disability, if diagnosed, was manifest in service or otherwise is related causally to active service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

5.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the AOJ and associated with the claims file.

6.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


